                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

LAMONTE ALTON EALY,

                               Plaintiff,                             OPINION AND ORDER
       v.
                                                                            17-cv-718-wmc
DIANE FLADHAMMER, DONALD
STRAHOTA, DARRELL JANZEN, TRACI
NAVIS, TIMOTHY CRAPSER, SALLY WESS,
LARRY FUCHS, TIMOTHY THOMAS, TARA
MILLER, and EMILY DAVIDSON, 1

                               Defendants.


       Pro se plaintiff Lamonte Alton Ealy was granted leave to proceed on a First

Amendment retaliation claim against certain employees of the Wisconsin Department of

Corrections, all of whom are named as defendants above, as well as on a state law claim for

defamation against defendant Darrell Janzen alone. Before the court is defendants’ motion

for summary judgment. (Dkt. #42.) For the reasons that follow, the court will grant in

part defendants’ motion, granting summary judgment in favor of all defendants except for

Darrell Janzen. As to the latter, the court will deny defendants’ motion with respect to

plaintiff’s claims for both First Amendment retaliation and defamation.




11
  The clerk’s office is directed to correct the names of defendants on the docket to reflect the names
actually appearing in the caption of this opinion, and going forward, for both the court and parties
to name only the remaining defendant Darrell Janzen.
                                      UNDISPUTED FACTS 2

      A. Overview of the Parties

          Plaintiff Lamont Alton Ealy is an inmate in the custody of the Wisconsin

Department of Corrections (“DOC”), and he was incarcerated at New Lisbon Correctional

Institution (“NLCI”) at all times relevant to his complaint. 3 All of the defendants are or

were employees of the DOC, most of whom were employed at New Lisbon at all times

material to plaintiff’s complaint. As relevant, the court describes individual defendant’s

specific role or position in the facts below.



      B. Concerns with Ealy’s Performance as a Laundry Worker

          At all times relevant to Ealy’s claims, defendant Darrell Janzen was the first shift

sergeant on the A-Unit. On February 13, 2017, Ely was transferred from a second shift A-

Unit janitor to a second shift A-Unit laundry worker. The transfer was approved by the

sergeant for the second shift, Sergeant Mattke, and another DOC employee, J. Trepes. 4

The laundry room has three main inmate workers: one full-time worker on first shift; one

full-time worker on second shift; and a part-time worker that flexes between both shifts.




2
  Unless otherwise noted, the court finds the following facts are material and undisputed when
viewed in the light most favorable to plaintiff as the non-moving party. Plaintiff responded to
defendants’ proposed findings of facts but did not submit any proposed facts of his own. Plaintiff
did, however, submit a declaration with attached exhibits (dkt. #52), and the court has reviewed
that declaration and incorporated some of Ealy’s averments into these findings, as appropriate,
given his pro se status.

3
    The court understands that plaintiff is now incarcerated at Waupun Correctional Institution.

4
    The first names of each are unknown, as is Trepes’ position.

                                                  2
       The two supervisors of the laundry room, Sergeants Janzen and Mattke, worked

collaboratively to make sure that all laundry workers, regardless of their shifts, worked

efficiently. As such, Janzen was one of Ealy’s supervisors, even though Janzen worked first

shift and Ealy worked second shift. At minimum, Janzen was able to observe Ealy’s

performance during any overlap.

       Shortly after he started as a laundry worker, Sergeant Janzen represents that he

heard complaints from other inmate workers about Ealy. Specifically, Janzen avers he

received complaints from janitors on third shift that Early was not washing their rags in a

timely manner, which defendants maintain was one of Ealy’s assigned tasks. In response

to this proposed finding, Ealy contends that he did not “disregard washing the rags,” but

also directs the court to a sign in the laundry room that “no mops, rags are to be washed –

dried in these machines.” (Pl.’s Resp. to Defs.’ PFOFS (dkt. #50) ¶ 18; see also Ealy Decl.,

Ex. 1 (dkt. #52-1) (note from Fladhammer acknowledging the sign).) 5 Janzen also avers

other inmate workers complained that Ealy was: not completing his work in a timely

manner; pushing his work onto other shifts; and attempting to change how the laundry

room was run and set up. In response to this proposed finding, Ealy contends that other

inmates were provided access to the laundry room to wash rags in violation of the inmate

handbook, and any attempt on his part to try to change laundry room procedures was an

attempt to enforce institutional rules. (Early Decl., Ex. 2 (dkt. #52-2) (inmate handbook




5
  Ealy also objects to this proposed finding of fact on hearsay grounds generally. The court agrees
that this statement (and the other more specific ones that follow) cannot be admitted for the truth
of the matter asserted -- namely, that Ealy was the source of complaints from other inmates -- but
those statements may be considered for the impact that they had on Janzen.

                                                3
stating that “[o]nly the unit laundry worker(s) may operate the washers and dryers” and

“are permitted in the laundry room”).)           Consistent with Ealy’s account, defendants

acknowledge that janitors were allowed access to the laundry room to wash their rags,

despite this violating written rules, in an effort to make sure that the rags were cleaned in

a timely manner. Ealy also complained to Sergeant Janzen about non-laundry workers

having access to the laundry room.

         Defendant Traci Navis, a NLCI Unit Manager, also represents that she received

complaints about Ealy’s job performance on multiple occasions. Navis recalls complaints

from staff about Ealy not doing his job as indicated in the job description, complaining

about his job, and attempting to make changes without staff approval. Navis also recalls

hearing complaints from inmates who worked with Ealy. 6 Navis further avers that she

personally witnessed Ealy’s job performance, noting that he complained frequently, had a

poor attitude about his job and coworkers, and would not accept direction from any

supervisor. Specifically, Navis observed that Ealy would ignore staff and often became

confrontational when was given direction. Ealy purports to dispute these observations on

the basis that Navis would “spend most of her time in her office.” (Pl.’s PFOFs (dkt. #50)

¶ 25.)

         Manager Navis also avers that staff, including herself, spoke with Ealy on multiple

occasions about his work performance and attitude, including giving him “verbal warnings”




6
 As he did with respect to Janzen’s statements, Ealy challenges these statements on hearsay grounds
as well. Again, here, the court only considers the statements for the effect they had on Navis, not
for the truth of the matter asserted or to the extent they may corroborate Janzen’s assertions as to
what he had heard.

                                                 4
about his performance, as well as providing direction and encouragement. (Defs.’ PFOFs

(dkt. #44) ¶ 26.) However, Ealy disputes that he was ever provided a verbal warning, in

part by representing that if an inmate disobeys orders, staff would have written him up in

a conduct report. (Pl.’s PFOFs (dkt. #50) ¶ 26.) Nevertheless, Navis avers that, despite

this feedback and verbal warnings, Ealy did not show any improvement or signs of working

to make improvements.



   C. Performance Evaluation and Termination

        DAI Policy 309.00.01 establishes guidelines for inmate work placement.

Specifically, inmates should be evaluated by a supervising staff at least once every six

months using form DOC-780A. However, evaluations may be completed more frequently

as determined by work supervisors or the department head.

        Because of the complaints that he had received about Ealy’s performance, Sergeant

Janzen represents that he decided it would be appropriate to complete an early evaluation

for Ealy. Specifically, on March 24, 2017, Janzen proceeded with a work performance

evaluation. (Janzen Decl., Ex. 1011 (dkt. #46-2).) The evaluation form provides for

rankings from 0 to 4 across nine categories, with 0 being the worst rating and 4 being the

best.   While a score of 36 is, therefore, the maximum score, any score below 19 is

considered “unsatisfactory” and can lead to termination.          After Ealy received an

unsatisfactory score of 18, Janzen noted in the staff comments section, “Inmate is on

probation and is always trying to get out of work. When work is given to others then that’s

still not good enough. [Inmate] is being fired.” (Id.) Sergeant Janzen and Manager Navis



                                            5
both signed and dated this document “3/24/17”; where the inmate signature is called for,

the form instead states, “refused to sign,” and the date of “3/25/17” appears. (Id.)

       Among other things, Ealy challenges the ratings on this form. Specifically, for the

attendance at work category, Janzen rated Ealy a “3,” which corresponds with absent 1-2

days in the last 45 days. Ealy contends that this is false, pointing out that he received full

payment of $15.20 in his trust account statement for that period, which corresponds with

him not missing a single day during the roughly six-week period between the start of his

employment as a laundry worker and the date of the evaluation. (Pl.’s Resp. to Defs.’

PFOFs (dkt. #50) ¶ 39.) Ealy also challenges his ratings with respect to work performance

based on Janzen not working second shift and, therefore, not observing Ealy’s performance.

       Moreover, Ealy points out that Sergeant Mattke hired him as an A-Unit full-time

custodian on January 13, 2017, and completed a work evaluation for him on February 11,

2017, before his transfer to the laundry room. On that evaluation, Mattke gave him a

rating of 27 out of the possible 36, and as Ealy points out, would have been in a better

position to evaluate his work ethic as the supervisor of the laundry room during his shift.

(Ealy Decl. (dkt. #52) ¶¶ 22-24; id., Ex. 8 (dkt. #52-8).) In response, defendants merely

maintain that Janzen properly relied on the complaints he purportedly received in

completing the form, and that he need not have personally observed Ealy’s work.

       On March 27, 2017, Ealy was officially terminated from his position as a laundry

worker, though the “effective date” of the termination was either March 25 or 26. (Compare

Early Decl., Ex. 9 (showing effective date of 03/25/17), with Janzen Decl., Ex. 1012 (dkt.

#46-3) (showing effective date of 03/26/17, with the “6” hand-written over the 5 in the


                                              6
prior typed date).) The paperwork terminating Ealy is signed by Unit Manager Diane

Fladhammer, J. Trepes (whose position is not identified and is not a defendant), and

Janzen. (Janzen Decl., Ex. 1012 (dkt. #46-3).) Janzen and Fladhammer both signed the

form on “3/27/17”; Trepes signed it on “4/6/17.” Fladhammer represents that she signed

the form because Manager Navis was on vacation. Defendants also represent, and plaintiff

does not dispute, that it is not uncommon for inmates to be terminated because of an

unsatisfactory performance evaluation.



    D. Ealy’s Complaint about Janzen

       Ealy contends that on March 23, 2017, the day before Sergeant Janzen initiated his

early evaluation of Ealy, he followed the chain of command and complained to defendant

Captain Timothy Crapser about Janzen’s refusal to follow institutional rules. In particular,

Ealy avers that he “complained about the [failure to follow the] rule that prohibit[s]

washing and drying rags and mop heads.” (Ealy’s Decl. (dkt. #52) ¶ 8.) 7 In his declaration,

Ealy goes on to aver that despite his complaints directly to Sergeant Janzen, he continued

to allow janitors to access the laundry room, and that decision was also contrary to written

policy, which expressly limits the laundry room to laundry room workers only. (Id. ¶¶ 9-

10.) Drawing all reasonable inferences in plaintiff’s favor, in complaining to Captain

Crapser, Ealy did not limit his complaint to the fact that mops and rags were being cleaned



7
  As reflected by the bracketed language in the above, in light of Ealy’s further averment that he
explained to Crapser, and had explained to Janzen previously, his view that it was unsanitary to
allow rags and mops to be washed in the laundry room along with the inmates’ personal clothing
(id.), the court will infer that Ealy actually complained that the prohibition of washing and drying
rags and mop heads in the laundry room was not being followed, rather than complaining about
the prohibition itself.

                                                 7
in the laundry room in violation of a sign prohibiting such washing, but also complained

about Janzen’s ongoing decisions to allow mops and rags to be cleaned in the laundry room

and to permit janitors to clean mops and rags, both of which Ealy contended were in

violation of institutional rules or policies.

       Defendant Crapser acknowledges that Ealy complained to him, but specifically avers

that he complained about being wrongfully terminated from his job, although he does not

recall the date of this exchange or any specific details. (Crapser Decl. (dkt. #48) ¶ 6.)

There is no dispute that Janzen overheard Ealy complaining to Crapser, but decided not to

intervene, assuming Crapser could handle it.        After the conversation, Crapser then

supposedly spoke with Janzen and, learning more about the situation, avers that he

supported Janzen’s decision to terminate Ealy based on performance concerns.

       Even so, the fact that Crapser recalls Ealy complaining that he was terminated,

suggests that the conversation happened after Janzen’s March 24 performance evaluation

and Ealy’s subsequent termination on either March 25 or 26. Still, as Ealy represents,

Crapser’s visit log from “3-23-17” supports his position that the conversation occurred on

that date. At minimum, it appears Ealy has a raised an issue of fact as to the date of his

exchange with Captain Crapser.



   E. Inmate Complaints

       Ealy filed three inmates complaints related to the issues in this lawsuit: NLCI-2017-

8391, NLCI-2017-8393, and NLCI-2017-9248. (Miller Decl., Exs. 2, 3, 4 (dkt. ##45-2,

45-3, 45-4).) On March 24, 2017, Ealy filed the 8391 complaint and the 8393 complaint,

in which he complained about staff misconduct by Sergeant Janzen in handling Ealy’s
                                                8
concerns regarding non-laundry workers having access to the laundry room to wash rags,

and also complained that Janzen was hostile, raised his voice, and got angry. The Office

of the Institution Complaint Examiner (“ICE”) received both complaints on March 27,

2017. That same day, at approximately 12:40 p.m., ICE Tara Miller (formerly known as

Tara Fredlund) and also a named defendant, emailed Janzen consistent with her practice,

to alert him that she had received two complaints from Ealy about non-laundry workers

having access to the laundry room and Janzen raising his voice, as well as to ask him to

elaborate on the alleged incidents. Miller received no email in response, but apparently

spoke with Janzen about the complaints instead, although she does not recall the exact

date of this conversation. Miller also avers that she spoke with Navis about the complaints,

also without recalling the specific date of that conversation.

       On April 26, 2017, Miller recommended that both complaints should be dismissed,

reasoning that Ealy was merely pointing out actions that he did not agree with or like, but

that no rule violation had occurred. Warden (and defendant) Donald Strahota approved

the dismissal of both complaints on April 27. Ealy does not challenge that these events

occurred, but does contend that Miller erred in not finding a violation of institutional rules.

On May 4, 2017, Ealy appealed the dismissal. 8 On May 10, the Corrections Complaint

Examiner (“CCE”) (and defendant) Emily Davidson recommended that Ealy’s appeal be




8
  The CCE only acknowledged receipt of one appeal, but there is no dispute that Ealy appealed the
dismissal of both complaints. Because these complaints are largely duplicative and defendants are
not asserting an exhaustion defense, the CCE’s failure to acknowledge receipt of one of the appeals
is not material.

                                                9
dismissed on the basis that the issue was appropriately addressed. Finally, the Office of

the Secretary approved this dismissal on May 24, 2017.

       Separate from these inmate complaints, Ealy also sent a letter to Security Director

(and defendant) Larry Fuchs about his termination. On April 3, Crapser was assigned to

investigate the letter. After speaking with Janzen and Ealy, Crapser determined that Ealy

was terminated based on his job performance.

       On April 4, 2017, Ealy filed his third inmate grievance. In the 9248 complaint, he

claimed that Janzen falsified a work evaluation and terminated him from his laundry job

in retaliation for Ealy complaining about Janzen. In investigating this complaint, ICE

Miller contacted Janzen, Navis and Mattke, and she reviewed Ealy’s work performance

evaluation, the letter he wrote to defendant Sally Wess, the Correctional Management

Services Director, and Wess’s response. 9

       On May 2, 2017, Miller recommended dismissing the complaint, finding no

violation of DAI policy. Ealy does not challenge that Miller made this recommendation,

but contends that his “job termination is proof [of an] improper investigation [and less

than an] impartial review.” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #53) ¶ 64.) On May 5,

Warden Strahota approved the dismissal. On May 15, Ealy appealed the complaint to the




9
 Neither party submits any proposed findings about Ealy’s letter to Wess, but defendants attached
Ealy’s letter, dated April 10, 2017, and Wess’s response to Ealy, dated April 27, 2017, as exhibits
to Miller’s declaration. (Miller Decl., Ex. 1015 (dkt. #45-5); see also Ealy Decl., Ex. 5 (dkt. #52-5)
(attaching Wess’s letter).) In this letter, Ealy contends that he received a poor performance
evaluation and was terminated because he had complained about Janzen not following institutional
rules. In her response, Wess states that she found his removal from the laundry room job was in
accordance with the inmate handbook, having been terminated based on an unsatisfactory
performance evaluation.

                                                 10
CCE. That same day, CCE Davidson recommended dismissal, and that decision was

accepted by the Office of the Secretary on May 31.



                                        OPINION

I. First Amendment Retaliation Claim

       To prevail on his retaliation claim, Ealy must prove that: (1) he engaged in activity

protected by the First Amendment; (2) he suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the protected speech caused the

deprivation. See Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009); see also Milliman v.

Cty. of McHenry, 893 F.3d 422, 430 (7th Cir. 2018). For purposes of summary judgment

at least, defendants initially conceded that the first and second elements of Ealy’s claim

are satisfied.   Specifically, defendants acknowledge that “alleging in good-faith that a

supervisor has engaged in inappropriate conduct that violates workplace rules is an activity

protected by the First Amendment.” (Defs.’ Opening Br. (dkt. #43) 15.)

       In their reply brief and reply in support of their proposed findings, however,

defendants essentially attempt to walk this concession back based on the view that Ealy’s

description of his protected conduct in opposition to their motion for summary judgment

differs from the allegations in the complaint. (Defs.’ Reply (dkt. #54) 2; Defs.’ Reply to

Defs.’ PFOFs (dkt. #53) ¶ 41.) Not only is this dispute too late to raise in a brief on

summary judgment, but as described in the facts above, Ealy avers that he complained to

Crapser about: (1) Janzen’s decision to allow mops and rags to continue to be washed in

the laundry room, even after Ealy pointed out that this was prohibited by a sign in the



                                            11
laundry room; and (2) Janzen’s decision to allow janitors into the laundry room to wash

rags and mops, which Ealy pointed out was prohibited in the inmate handbook. Although

defendants failure to move for summary judgment timely based on an argument that Ealy

did not engage in protected conduct is by itself enough to deny that motion, a reasonable

jury could also find on these facts that the first element of Ealy’s claim is satisfied.

Defendants also concede that “being terminated from a prison job is a deprivation that

would likely deter First Amendment activity in the future.” (Defs.’ Opening Br. (dkt. #43)

15.)

       With regard to the third and final element, plaintiff must make an initial showing

“‘that a violation of his First Amendment rights was a motivating factor of the harm he’s

complaining of.’” Milliman, 893 F.3d at 430 (quoting Thayer v. Chiczewski, 705 F.3d 237,

251 (7th Cir. 2012)). If plaintiff makes this initial showing, then “the burden shifts to the

defendant to show that the harm would have occurred anyway.” Id. (citing Thayer, 704

F.3d at 251-52). If defendant produces “evidence that the same decision would have been

made in the absence of the protected speech,” then “the burden shifts back to the plaintiff

to demonstrate that the proffered reason was pretextual and that the real reason was

retaliatory animus.” Id. (internal quotation marks omitted) (citing Thayer, 703 F.3d at

252). “At the summary judgment stage, this means a plaintiff must produce evidence upon

which a rational finder of fact could infer that the defendant’s proffered reason is a lie.”

Id.

       As such, defendants’ motion turns on Ealy’s ability to put forth sufficient evidence

from which a reasonable jury could conclude that his termination from his laundry job was


                                             12
motivated by his complaints about Janzen and defendants’ proffered reason for terminating

his employment was a lie. Here, plaintiff asserts claims against eleven defendants, roughly

falling into three categories: (1) Janzen, who authored the performance evaluation and

made the initial decision to terminate him; (2) Navis, Fladhammer and Crapser, who were

directly involved in the termination decision or in his complaints about Janzen; and (3)

Wess, Strahota, Fuchs, Thomas, Davidson and Miller, who were involved in reviewing his

inmates complaints.

       Consistent with this breakdown to start, the court must consider whether plaintiff

has come forward with sufficient evidence for a reasonable jury to find a causal nexus

between his protected conduct and termination from his prison job as to each category of

defendant. See Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010) (“[I]ndividual

liability under § 1983 requires personal involvement in the alleged constitutional

violation.”).



   A. Claim against Janzen

       Defendants seek summary judgment as to plaintiff’s claim against defendant Janzen

by asserting flatly that: “Janzen was unaware of any complaints that Ealy had made about

him at the time he completed Ealy’s performance review on March 24, 2017.” (Defs.’

Opening Br. (dkt. #43) 18.)      However, Ealy both avers and submits other evidence

suggesting that he had complained to Crapser about Janzen on March 23, 2017, and

Janzen overheard his complaint, which would have been the day before Janzen completed

Ealy’s first negative performance evaluation and decided to terminate Ealy. While the

court recognizes that “[s]uspicious timing alone rarely establishes causation,” the Seventh
                                            13
Circuit has also instructed that “if there is corroborating evidence that supports an

inference of causation, suspicious timing may permit a plaintiff to survive summary

judgment.” Sklyarsky v. Means-Knaus Partners, L.P., 777 F.3d 892, 898 (7th Cir. 2015).

Here, there is sufficient evidence from which a reasonable jury could find that that Janzen

was motivated by Ealy’s complaints about his failure to follow institutional rules and

policies in completing an unsatisfactory performance evaluation and terminating Ealy’s

employment given: (1) the exceedingly short period of time -- one day -- between Ealy’s

protected conduct (assuming the jury credits his testimony that the complaint to Crapser

occurred on the 23rd) and the date of his performance evaluation; (2) Janzen’s relatively

unusual decision to issue an early performance review, just six weeks into his new position;

and (3) the fact that Janzen was not even the principal supervisor during Ealy’s shift.

       Defendants also argue that plaintiff cannot demonstrate that Janzen’s purported

reasons for terminating his employment -- namely, concerns about Ealy’s work performance

and attitude -- were pretextual. Here, too, plaintiff has put forth sufficient evidence from

which a reasonable jury could conclude that Janzen’s proffered reasons for the poor

evaluation and termination decision were not the true reasons. Specifically, Ealy offers

evidence of his satisfactory performance as a janitor in his job immediately preceding his

job in the laundry room, along with actual, second shift supervising sergeant Mattke giving

him a satisfactory review a few days before his transfer to the laundry room and also

approving his transfer to that job. At the very least, some of Janzen’s proffered concerns

about Ealy’s performance touch on the concerns Ealy avers he first raised in his complaints

to Crapser, including that Janzen was not enforcing institutional rules promoting hygiene


                                            14
and safety.    Finally, Ealy challenges Janzen’s rating on the attendance category,

maintaining that he had not missed a day of work during that six-week period.

       For these reasons, the court will deny defendants’ motion with respect to Ealy’s

claim against Janzen.



   B. Claims against Defendants Involved in Termination Decision

       The next category of defendants concerns those DOC employees who signed off on

Ealy’s termination -- Tracy Navis and Diane Fladhammer -- and the individual to whom

Ealy complained about Janzen’s failure to follow institutional rules -- Timothy Crapser.

Because plaintiff must demonstrate that each of the defendants acted in retaliation of his

protected conduct, absent evidence that these defendants were aware of his protected

conduct, a reasonable jury could not find that either defendant was motivated by that

protected conduct in taking their respective adverse actions. Wackett v. City of Beaver Dam,

642 F.3d 578, 582 (7th Cir. 2011) (“For a viable case, [plaintiff] must prove defendants’

knowledge of the protected speech to establish retaliation.”).

       With respect to defendant Navis, while she signed off on the performance

evaluation, Ealy presents no evidence that she was aware of Ealy’s complaints that Janzen

was not following institutional rules before doing so. Navis does aver that she heard from

others that Ealy had complained about his job and attempted to make changes without

staff approval, but this is not enough, at least alone, to draw a reasonable inference that

Navis was aware of Ealy’s complaint about Janzen not following the rules. Similarly, the

undisputed evidence demonstrates that Fladhammer’s only involvement was signing off on

the termination paperwork, apparently because Navis was on vacation, but there is again
                                            15
no evidence to support a reasonable finding that Fladhammer was aware of Ealy’s protected

conduct.

       In this category of defendants, that leaves defendant Crapser, to whom Ealy

allegedly complained about Janzen before he issued the unsatisfactory performance

evaluation and decided to terminate his employment. On this record, a reasonable jury

could conclude that Crapser was aware of plaintiff’s protected conduct before his

termination, unlike defendants Navis and Fladhammer, but plaintiff offers no evidence

that Crapser was involved in any adverse action.        Indeed, on the record at summary

judgment, all indications are that Crapser was not involved in the decision to issue a critical

performance evaluation. At most, Crapser was tasked with investigating a letter Ealy

submitted to Fuchs, but Ealy offers no evidence or argument that Crapser’s role in that

investigation constituted an adverse action.

       For these reasons, the court will grant defendants’ motion for summary judgment

as to Navis, Fladhammer and Crapser.



   C. Claims against Defendants Involved in Post-Termination Administrative
      Complaints

       Finally, there is the category of those defendants whose only involvement appears

to have occurred after Ealy’s termination, beginning with Correctional Management

Services Director Sally Wess, to whom Ealy sent a letter dated April 10, 2017, disputing

his termination. In that letter, Ealy complained that he was terminated from his position

because he had complained about Janzen’s failure to follow institutional rules. Because

Wess was not involved in the adverse action of terminating his employment, plaintiff


                                               16
appears to be claiming that Wess’s failure to order his reinstatement as a laundry worker

(or otherwise take steps to address the alleged retaliation) constitutes an adverse action in

its own right. However, the only evidence that Ealy submitted about defendant Wess’s

actions concern her responsive letter, which explained that she investigated his complaint

and determined that he was terminated for unsatisfactory work performance. In particular,

Ealy offers no evidence from which a reasonable jury could conclude that Wess’s

investigation was a farce; neither does he otherwise offer evidence from which a jury could

infer that her reason for rejecting his dispute was pretextual, nor that she acted with

retaliatory intent. See Woods v. City of Berwyn, 803 F.3d 865, 870 (7th Cir. 2015) (“[T]he

chain of causation can be broken if the unbiased decision-maker conducts a meaningful

and independent investigation of the information being supplied by the biased employee.”

(internal citation and quotation marks omitted)).

       Similarly, the remaining defendants were all involved in Ealy’s formal administrative

complaints:   Inmate Complaint Examiner Miller reviewed all three complaints and

recommended their dismissal; NLCI Warden Strahota affirmed all three dismissals; and

Corrections Complaint Examiner Davidson recommended denials of Ealy’s appeals from

those dismissals. Like his letter complaint to Wess, the dismissal of these subsequent

complaints turns on a finding that each defendant acted with retaliatory intent and that

their actions constitute separate adverse actions.      Plaintiff’s evidence falls short of

permitting a reasonable jury from so finding. To the contrary, the Seventh Circuit has held

that “[r]uling against a prisoner on an administrative complaint does not cause or

contribute to the [original constitutional] violation.” George v. Smith, 507 F.3d 605, 609


                                             17
(7th Cir. 2007); see also McGee v. Adams, 721 F.3d 474, 485 (7th Cir. 2013) (same).

       This just leaves two other defendants, Fuchs and Thomas, each of whose connection

to the events material to this lawsuit are even more attenuated that that of defendants

Miller, Strahota and Davidson. Security Director Fuchs was simply copied on Strahota’s

email that affirmed the dismissal of plaintiff’s administrative grievance. Fuchs purportedly

received a letter from Ealy, which he then tasked Crapser to investigate, but Ealy offers no

evidence or argument to support a finding that these actions constituted retaliation. As

for defendant Thomas, plaintiff does not identify him, provide his position, or otherwise

describe his actions, other than by stating that as a “superior” Thomas was obligated to

intervene. (Pl.’s Opp’n (dkt. #50) 10.) This is simply too vague and conclusory to be

actionable by itself.

       Based on this record, therefore, the court concludes that a reasonable jury could not

find the necessary causal nexus between Ealy’s protected conduct under the First

Amendment and any adverse action by defendants Wess, Miller, Strahota, Davidson,

Crapser and Thomas.



II. Defamation Claim against Janzen

       Plaintiff was also granted leave to amend his complaint to add a state law

defamation claim against Sergeant Janzen based on his statements in Ealy’s performance

evaluation dated March 24, 2017. Defendants also seek summary judgment on this claim.

       Under Wisconsin law, to prove a defamation claim, plaintiff must put forth

sufficient evidence from which a reasonable jury could find the following three elements:

(1) a false statement; (2) communicated by speech, conduct or in writing to a person other
                                            18
than the person defamed; and (3) the communication is not privileged and would tend to

harm one’s reputation so as to lower him or her in the estimation of the community or

deter third persons from associating or dealing with him or her. Amoroso v. Schuh, 278 F.

Supp. 3d 1106, 1111-12 (W.D. Wis. 2017) (quoting In re Storms, 2008 WI 56, ¶ 38, 309

Wis. 2d 704, 750 N.W.2d 739).

       Defendants seek summary judgment on this claim based on two arguments: (1)

Sergeant Janzen’s statements about inmate Ealy’s work performance were not false; and

(2) Janzen’s statements about Ealy’s work performance were privileged. With respect to

defendants’ first argument, Ealy has put the truth of Janzen’s statements in dispute as

already explained above, including specifically taking issue with Janzen’s rating of Ealy’s

attendance and other statements about his poor performance and attitude. In light of this

dispute of fact, the court must reject this basis for summary judgment.

       As for the second argument, defendants contend that each of Janzen’s statements

are subject to the conditional privilege of “common interest,” and Ealy cannot demonstrate

that Janzen abused his privilege. 10 Under the common interest privilege, defamatory

statements are conditionally privileged if they “are made in furtherance of common

property, business, or professional interests” -- a privilege that extends to “partners, officers

of a corporation for profit, fellow shareholders . . . fellow servants . . . [and] persons




10
   While the Wisconsin Supreme Court recognized in Zinda v. La. Pac. Corp., 149 Wis. 2d 913,
921, 440 N.W.2d 548, 552 (1989), that the privilege applies to those related by employment,
defendants do not point to any caselaw applying the privilege in the context of a correctional
officer’s supervision of an inmate’s work. Nonetheless, at this point, the court will assume the
privilege applies, although it would be helpful if defendants could provide further support for the
application of the privilege in their jury instruction submissions.

                                               19
associated in professional activities.” Restatement (Second) of Torts § 596 cmt. d (1977);

see also Zinda v. La. Pac. Corp., 149 Wis. 2d 913, 923, 440 N.W.2d 548, 552 (1989). The

common interest privilege exists unless the defendant abuses the privilege. Zinda, 149 Wis.

2d at 924, 440 N.W.2d at 553 (citing Ranous v. Hughes, 30 Wis. 2d 452, 467, 141 N.W.2d

251 (1966)).

       As the Wisconsin Supreme Court explained in Vultaggio v. Yasko, 215 Wis. 2d 326,

572 N.W.2d 450 (1998), this privilege

               may be abused, (1) because of the publisher’s knowledge or
               reckless disregard as to the falsity of the defamatory matter (see
               §§ 600–602); (2) because the defamatory matter is published
               for some purpose other than that for which the particular
               privilege is given (see § 603); (3) because the publication is
               made to some person not reasonably believed to be necessary
               for the accomplishment of the purpose of the particular
               privilege (see § 604); (4) because the publication includes
               defamatory matter not reasonably believed to be necessary to
               accomplish the purpose for which the occasion is privileged
               (see § 605); or (5) the publication includes unprivileged matter
               as well as privileged matter (see § 605A).

Id. at 331-32, 572 N.W.2d at 452-53 (citing Restatement (Second) of Torts).

       Even assuming the applicability of the common interest privilege, plaintiff has

submitted sufficient evidence from which a reasonable jury could infer that: (1) Janzen

abused the conditional privilege by either knowingly or in reckless disregard of the truth

submitting false information in the performance evaluation; or (2) he lied in the

performance evaluation to have a basis to terminate Ealy’s employment in retaliation for

his complaints that Janzen failed to follow the institutional rules.

       As such, the court must also deny defendant Janzen’s motion on the state law claim

against him.

                                              20
                                         ORDER

       IT IS ORDERED that defendants’ motion for summary judgment (dkt. #42) is

GRANTED IN PART AND DENIED IN PART. The motion is denied as to plaintiff’s

First Amendment retaliation claim and defamation claim asserted against defendant

Darrell Janzen. In all other respects, the motion is granted.

       Entered this 27th day of February, 2020.

                                          BY THE COURT:


                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                            21
